Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
I.	Claims 8-16, drawn to a method for operating a vehicle in an autonomous driving mode, the method comprising: causing, by a control system of the vehicle, the vehicle to take a preliminary action in response to the detecting of the one or more objects having the first confidence level; and causing, by the control system, the vehicle to take a secondary action in response to the detecting the at least one of the one or more objects having the second confidence level, classified in class/subclass G05D 1/0088.
II.	Claims 1-7 and 17-20, drawn to a method/vehicle for operating a vehicle in an autonomous driving mode, the method comprising: determining, by a control system of the vehicle, whether to alter a driving action to be performed by the vehicle in response to a change from the first confidence level to the second confidence level, classified in class/subclass B60W 30/09.
Applicant is urged to have the same limitations in any independent claims submitted.
Restriction to one of the above inventions is required under 35 U.S.C. 121.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, hence being a serious burden on the examiner, including the requirement of different search strategies necessitated by the different limitations above, restriction for examination purposes as indicated is proper.




Applicant is advised that for the reply to this requirement to be complete, the reply must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shortened statutory period for reply is set to expire TWO MONTHS, from the mailing date of this communication.  Extensions of time may be available under the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrang Badii whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street


	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.
/Behrang Badii/
Primary Examiner
Art Unit 3667